  Case: 2:21-cv-00126-JLG-CMV Doc #: 8 Filed: 04/09/21 Page: 1 of 1 PAGEID #: 30




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

ERICA SHANEE MIX,
                                              CASE NO. 2:21-CV-126
       Petitioner,                            JUDGE JAMES L. GRAHAM
                                              Magistrate Judge Chelsey M. Vascura
       v.

WARDEN, OHIO
REFORMATORY FOR WOMEN,

       Respondent.

                                              ORDER

       On March 16, 2021, the Magistrate Judge issued a Report and Recommendation pursuant

to Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts

recommending that this action be dismissed. Although the parties were advised of the right to

file objections to the Magistrate Judge’s Report and Recommendation, and of the consequences

of failing to do so, no objections have been filed.

       The Report and Recommendation (ECF No. 7) is ADOPTED and AFFIRMED. This

action is hereby DISMISSED.

       Petitioner has waived the right to appeal by failing to file objections. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). The Court

therefore DECLINES to issue a certificate of appealability.

       IT IS SO ORDERED.

       Date: April 9, 2021

                                                      _____s/James L. Graham_______
                                                      JAMES L. GRAHAM
                                                      United States District Judge
